 1                            IN THE UNITED STATES DISTRICT COURTS

 2                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 3                        AND THE NORTHERN DISTRICT OF CALIFORNIA

 4              UNITED STATES DISTRICT COURT COMPOSED OF THREE JUDGES

 5                  PURSUANT TO SECTION 2284, TITLE 28 UNITED STATES CODE

 6

 7       RALPH COLEMAN, et al.,                          Case No. 2:90-cv-0520 KJM DB P
 8                    Plaintiffs,                        THREE-JUDGE COURT
 9             v.

10       GAVIN NEWSOM, et al.,
11                    Defendants.

12       MARCIANO PLATA, et al.,                        Case No. 01-cv-01351-JST

13                    Plaintiffs,                       THREE-JUDGE COURT

14             v.                                       ORDER REQUIRING RESPONSE TO
                                                        DEFENDANTS’ REQUEST TO MODIFY
15       GAVIN NEWSOM, et al.,                          BRIEFING SCHEDULE AND HEARING
                                                        DATE
16                    Defendants.
17

18           Defendants have filed a request to modify the briefing schedule and hearing date on
19   Plaintiffs’ emergency motion to modify population reduction order. ECF No. 3226/6540.1
20   Plaintiffs shall file a response to this request by 12:00 noon on March 28, 2020. The matter will
21   then be deemed submitted.
22           IT IS SO ORDERED.
23

24   Dated: March 27, 2020                        _______________________________________
                                                  KIM McLANE WARDLAW
25                                                UNITED STATES CIRCUIT JUDGE
                                                  NINTH CIRCUIT COURT OF APPEALS
26
27   1
      All filings in this Three-Judge Court are included in the individual docket sheets of both Plata v.
28   Newsom, No. 01-cv-01351-JST (N.D. Cal.), and Coleman v. Newsom, No. 2:90-cv-0520 KJM DB
     P (E.D. Cal.). The Court cites to the docket number of Plata first, then Coleman.
 1

 2   Dated: March 27, 2020
 3

 4

 5

 6   Dated: March 27, 2020
                             JON S. TIGAR
 7                           UNITED STATES DISTRICT JUDGE
                             NORTHERN DISTRICT OF CALIFORNIA
 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                               2
